Cas#

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:19-cv-08678-AB-AGR Document 22 Filed 04/29/20 Page1lof1 Page ID #:92

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Case No.: 2:19-cv-08678 AB (AGRx
SUNG CHOL Hon. Andre Birotte Jr. ( )
Plaintiff, ORDER GRANTING STIPULATION
FOR DISMISSAL OF THE ENTIRE

VS.

BAI JIN INC D/B/A MONLAND
HOTPOT CITY; SOGO GROUP CO.;
and DOES 1 through 10,

Defendants.

 

 

 

 

Based on the parties' stipulation, this case is hereby DISMISSED with
prejudice, all parties to bear their own fees and costs.
IT IS SO ORDERED. (, a
Dated: April 29, 2020 h

BON. ANDRE BIROTTE JR.
TTT === === ——PICT COURT JUDGE

 

 

[PROPOSED] ORDER

 
